Citation Nr: 0909799	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-09 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty between October 1958 and 
August 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefits sought on appeal.  
In October 2007, the Veteran testified before the Board at a 
hearing held at the RO.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

The Veteran contends that he has peripheral neuropathy that 
is related to his service.  Specifically, he contends that 
his peripheral neuropathy may be related to vibrations 
experienced during years of flying during service and from 
parachute jumps.  In the alternative, he contends that he has 
peripheral neuropathy that is related to exposure to 
herbicides during service.  The Veteran's service personnel 
record reveals that he was a pilot who received awards 
consistent with service in Vietnam.  Thus, the Veteran is 
presumed to have been exposed to Agent Orange.  38 U.S.C.A. 
§ 1116 (West 2007); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  Peripheral neuropathy is one of the diseases subject 
to presumptive service connection on the basis of herbicide 
exposure, and so service connection is warranted on a 
presumptive basis.  38 C.F.R. § 3.309(e).

First, at the October 2007 hearing, the Veteran testified 
that he receives all of his treatment from the Salisbury VA 
Medical Center.  However, the only VA treatment records that 
have been associated with the claims file are dated from 
April 1999 to November 2005.  To aid in adjudication, any VA 
treatment records prior to April 1999 and after November 2005 
should be obtained.

Second, with the exception of a complaint of numbness below 
the left shoulder blade in a July 1979 report of medical 
history, the service treatment records are void of findings, 
complaints, symptoms, or a diagnoses related to peripheral 
neuropathy.  Clinical neurologic evaluations conducted during 
service, including those performed during enlistment and 
separation examinations in November 1962 and July 1979, were 
normal.

The Veteran was afforded a VA general medical examination in 
October 1979 that was unremarkable in this regard.

VA medical records include a November 2003 RMS consultation 
report which reflects the Veteran's complaints of leg and arm 
soreness, and numbness and tingling in his bilateral hands 
and feet.  However, upon examination and NCV testing, the 
physician opined that he did not seem to have any peripheral 
neuropathy.  Another November 2003 report indicates that the 
Veteran is a retired tool and dye manufacturer that 
occasionally worked with toxic chemicals.  The assessment was 
that he did not seem to have any peripheral neuropathy.  A 
January 2004 report indicates a possible exposure to toxins 
during employment as a tool and die maker.  The Veteran also 
reported that he sprayed Agent Orange as a pilot in Vietnam.  
The impression was that it was possible that he may have a 
sensory neuropathy and that about one-half of these cases are 
idiopathic in etiology.  Records dated in March 2004 reflect 
an impression of idiopathic sensory neuropathy and indicate 
that the Veteran's symptoms dated back about ten to twelve 
years.  Records dated in November 2005 reflect a diagnosis of 
diffuse, severe, small fiber, painful, sensory neuropathy 
involving the distal arms and hands and legs below the knees 
and feet, probably the result of Berger's disease, associated 
with long-term heavy smoking.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 
Vet. App. 69 (1995).  While the Veteran was afforded a VA 
general medical examination in October 1979, no examiner has 
yet opined as to whether the Veteran has a peripheral 
neuropathy that is related to his service.  Accordingly, as 
it remains unclear whether the Veteran's peripheral 
neuropathy is related to his service, a remand for an 
examination, etiological opinion, and rationale, is necessary

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated prior to April 1999 and 
since November 2005.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current peripheral 
neuropathy.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following:

    (a)  Diagnose any current peripheral 
neuropathy.

(b)  Is it at least as likely as not 
(50 percent probability or more) that 
any peripheral neuropathy is 
proximately due to or the result of the 
Veteran's service, including flights 
and parachute jumps, and exposure to 
herbicides during service?

(c)  Is it at least as likely as not 
(50 percent probability or more) that 
any current peripheral neuropathy is 
proximately due to or the result of any 
post-service occupational exposure to 
toxins as a tool and die maker?

3.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


